1UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6382


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL RALPH SAQUELLA, a/k/a Michael Paloma, a/k/a Michael
Blake,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:07-cr-00305-LMB-1; 1:11-cv-01258-LMB)


Submitted:   July 19, 2012                  Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew McGavock Robinson, ROBINSON & BRANDT, PSC, Covington,
Kentucky; Jennifer T. Stanton, J.T. STANTON, PC, Norfolk,
Virginia, for Appellant. Charles Connolly, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia; Patrick Friel Stokes,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Ralph Saquella seeks to appeal the district

court’s    order     dismissing     as    untimely     his      28      U.S.C.A.    § 2255

(West Supp. 2012) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.       § 2253(c)(1)(B)         (2006).            A       certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies      this         standard      by       demonstrating         that

reasonable      jurists     would        find   that      the        district      court’s

assessment      of    the   constitutional          claims         is     debatable    or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district

court denies relief on procedural grounds, the prisoner must

demonstrate     both    that   the       dispositive        procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Saquella has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with   oral   argument         because      the     facts   and    legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED